Fourth Court of Appeals
                                     San Antonio, Texas
                                         December 22, 2022

                                        No. 04-22-00452-CV

                         Moises OLIVEROS d/b/a South West Motor Co.,
                                       Appellants

                                                   v.

                                            Julieta RUIZ,
                                              Appellee

                   From the County Court At Law No. 10, Bexar County, Texas
                                Trial Court No. 2022CV00647
                            Honorable J Frank Davis, Judge Presiding


                                            ORDER

        Appellant’s brief was due on November 14, 2022. Neither the brief nor a motion for
extension of time has been filed. We ORDER Moises Oliveros d/b/a South West Motor Co. to
file, on or before January 3, 2023, his appellant’s brief and a written response reasonably
explaining (1) his failure to timely file the brief and (2) why appellee is not significantly injured
by his failure to timely file a brief. If appellant fails to file a brief and the written response by the
date ordered, his appeal will be dismissed for want of prosecution. See TEX. R. APP. P. 38.8(a);
see also TEX. R. APP. P. 42.3(c) (allowing involuntary dismissal if appellant has failed to comply
with a court order).



                                                        _________________________________
                                                        Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of December, 2022.



                                                        ___________________________________
                                                        MICHAEL A. CRUZ, Clerk of Court